DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendment to the Claims filed May 12, 2021 are received and entered.
2.	Claims 15 and 17 are amended.  Claims 1 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 20 are allowed over the prior art.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shengfeng Chen on November 15, 2021.
6.	Regarding claim 18, please amend line 4 of this claim to recite: “driving circuit  including:”.

Reasons for Allowance
7.	Claims 1 – 20 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
Xie et al. (U.S. Pub. 2017/0123542), Zhou et al. (U.S. Pub. 2015/0325171), Wu et al. (U.S. Pub. 2015/0103037), Yang (U.S. Pub. 2016/0246409),  (U.S. Pub. 2016/0246409), Yang 2 et al. (U.S. Pub. 2017/0162121), Yang 3 (U.S. Pub. 2016/0253014), Zhou 2 et al. (U.S. Pub. 2015/0193045), and Tan et al. (U.S. Pub. 2015/0049046).
Regarding claim 1, neither Xie nor Zhou nor Wu nor Yang nor Yang 2 nor Yang 3 nor Zhou 2 nor Tan teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“a first drive-control sub-circuit, a display-drive sub-circuit, a second drive-control sub-circuit, and an emission-control sub-circuit connected in series between a power supply and a light-emission device in the subpixel” and
“a photo-sensing sub-circuit configured under control of the first scan signal to reset a phot-sensing device integrated with the light-emission device in the subpixel for detecting a voltage change induced by reflection light from a touch object and under control of a second scan signal to output a voltage signal associated with the voltage change in a touch-sensing period before entering any one of the multiple emission duty periods of the cycle time.”
Regarding claim 18, neither Xie nor Zhou nor Wu nor Yang nor Yang 2 nor Yang 3 nor Zhou 2 nor Tan teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
 “a first drive-control sub-circuit, a display-drive sub-circuit, a second drive-control sub-circuit, and an emission-control sub-circuit connected in series between a power supply and a light-emission device in the subpixel” and
“a photo-sensing sub-circuit configured under control of the first scan signal to reset a phot-sensing device integrated with the light-emission device in the subpixel for detecting a voltage change induced by reflection light from a touch object and under control of a second scan signal to output a voltage signal associated with the voltage change in a touch-sensing period before entering any one of the multiple emission duty periods of the cycle time;
the method comprising:” … 
“detecting reflection light induced by a touch object by the photo-sensing device to yield the voltage change at the sensing node and outputting a charge flow under control of the second scan signal in the photo-sensing period of the cycle time”.
Regarding claims 1 – 17 and 19 – 20, these claims are allowed based on their respective dependence from claims 1 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626